           Case 5:19-cv-06151-SVK Document 96 Filed 08/27/20 Page 1 of 4



1    Thomas R. Kreller (CA 161922)
     TKreller@milbank.com
2    Linda Dakin-Grimm (CA 119630)
     LDakin-grimm@milbank.com
3    Andrew B. Lichtenberg (pro hac vice)
     ALichtenberg@milbank.com
4    Katherine Kelly Fell (pro hac vice)
     KFell@milbank.com
5    Ashley A. Satterlee (pro hac vice)
     ASatterlee@milbank.com
6    MILBANK LLP
     2029 Century Park East, 33rd Fl.
7    Los Angeles, CA 90067
     Telephone:    424-386-4000
8    Facsimile:    213-892-4704

9    Andrea Ramos (CA 162531)
     aramos@swlaw.edu
10   Clinical Professor of Law
     Director of Immigration Law Clinic
11   Southwestern Law School
     3050 Wilshire Boulevard
12   Los Angeles, CA 90010
     Telephone:     213 738-7922
13   Facsimile:     213 738-5751
     Attorneys for Plaintiffs
14

15                                 UNITED STATES DISTRICT COURT

16                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

17
      A.O., A.S.R, L.C., R.M., and I.Z.M., on behalf     Case No. 5:19-CV-06151-SVK
18    of themselves and all others similarly situated,

19                       Plaintiffs,                     STIPULATION AND [PROPOSED]
                                                         ORDER TO EXTEND TIME TO FILE
20    v.                                                 CERTIFIED ADMINISTRATIVE
                                                         RECORD AND TO EXTEND CLASS
21    KENNETH T. CUCCINELLI, Acting                      CERTIFICATION BRIEFING
      Director, U.S. Citizenship and Immigration         SCHEDULE
22
      Services, KEVIN K. MCALEENAN, Acting
23    Secretary, U.S. Department of Homeland
      Security, ROBERT COWAN, Director,
24    National Benefits Center, U.S. Citizenship and
      Immigration Services, UNITED STATES
25    DEPARTMENT OF HOMELAND
      SECURITY, and UNITED STATES
26
      CITIZENSHIP AND IMMIGRATION
27    SERVICES.

28                       Defendants.

            STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE CERTIFIED ADMINISTRATIVE
                          RECORD AND TO EXTEND CLASS CERTIFICATION BRIEFING SCHEDULE 02013.00077
           Case 5:19-cv-06151-SVK Document 96 Filed 08/27/20 Page 2 of 4



 1          The parties, through counsel, hereby stipulate and request the Court to extend by two weeks
 2 (1) the deadline for Defendants to file the Certified Administrative Record and (2) the class
 3 certification briefing schedule. This is the second request by the parties to extend the class
 4 certification briefing schedule. In its Order on Joint Discovery Letter Dated July 23, 2020, Dkt. No.
 5 94, the Court stated that Plaintiffs may request an extension to the class certification briefing
 6 schedule. The parties request a brief extension given the ongoing settlement negotiations before
 7 Magistrate Judge Ryu.
 8          The parties request that the Court extend the deadlines to:
 9               a. September 14, 2020: Deadline to File Motion for Class Certification
10               b. September 15, 2020: Deadline to file the Certified Administrative Record
11               c. October 21, 2020: Deadline to Oppose Class Certification
12               d. November 16, 2020: Deadline to Reply in Further Support of Class Certification
13          The parties further request a stay of the hearing on the motion for class certification to
14 December 1, 2020. No other motions or hearings are scheduled at this time. The parties may
15 request another extension or stay depending on the status of the parties’ settlement negotiations.
16
17    Dated: August 27, 2020                      By: /s/ Ashley A. Satterlee
18                                                MILBANK LLP
19                                                THOMAS R. KRELLER
                                                  LINDA DAKIN-GRIMM
20                                                ANDREW B. LICHTENBERG
                                                  KATHERINE KELLY FELL
21                                                ASHLEY A. SATTERLEE
22                                                SOUTHWESTERN LAW SCHOOL
23                                                ANDREA RAMOS

24                                                Attorneys for Plaintiffs

25
26
27
28
                                                      -1-
            STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE CERTIFIED ADMINISTRATIVE
                                RECORD AND TO EXTEND CLASS CERTIFICATION BRIEFING SCHEDULE
         Case 5:19-cv-06151-SVK Document 96 Filed 08/27/20 Page 3 of 4



1    Dated: August 27, 2020              DAVID L. ANDERSON
                                         United States Attorney
2
3                                        By: /s/ Kate Masetta-Alvarez

4                                        JAMES A. SCHARF
                                         Assistant United States Attorney
5
                                         KATE MASETTA-ALVAREZ
6                                        Trial Attorney
7                                        United States Department of Justice
                                         Office of Immigration Litigation
8
                                         Attorneys for Defendants
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
          STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE CERTIFIED ADMINISTRATIVE
                              RECORD AND TO EXTEND CLASS CERTIFICATION BRIEFING SCHEDULE
          Case 5:19-cv-06151-SVK Document 96 Filed 08/27/20 Page 4 of 4



1                                          [PROPOSED] ORDER
2          GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, Defendants will file
3 the Certified Administrative Record by September 15, 2020. Plaintiffs shall file their motion for
4 class certification by September 14, 2020; Defendants shall file their opposition brief to the motion
5 for class certification by October 21, 2020; and Plaintiffs shall file their reply brief by November 16,
6 2020. The hearing on the motion for class certification will take place on December 1, 2020 at 10:00
7 a.m.
8
9          IT IS SO ORDERED
10
11   Dated: August __, 2020
12
13                                               HON. SUSAN VAN KEULEN

14                                               United States Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
           STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE CERTIFIED ADMINISTRATIVE
                               RECORD AND TO EXTEND CLASS CERTIFICATION BRIEFING SCHEDULE
